 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARK FREGIA,                                        No. 2:19-cv-2196 JAM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    P.A. MIRANDA, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 13, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty-one days. Defendant Ridge filed

23   objections to the findings and recommendations. Plaintiff also filed objections.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed April 13, 2021, are adopted in full;
 3          2. Defendant Miranda’s motion to dismiss (ECF No. 38) is granted;
 4          3. Defendant Dr. Ridge’s motion to dismiss (ECF No. 38) is denied; and
 5          4. The Clerk of the Court shall transfer this action to the Fresno Division of the Eastern
 6   District of California.
 7

 8
     DATED: July 7, 2021                           /s/ John A. Mendez
 9
                                                   THE HONORABLE JOHN A. MENDEZ
10                                                 UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
